DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN106270512A.
As to claims 1 and 7-8, CN106270512A teaches shaping a structure using metal or ceramic powder (steps 1-3; Figs. S1-S4); shaping a support comprising resin (steps 1-3 2; Figs. S1-S4); and “deresening” the support using melting or solvent/solvating (“(4) support slurry is removed”; “he support slurry printing metal labyrinth for 3D, it is characterised in that described support slurry uses formula as below In one: . . . (r9) mass fraction ratio is the epoxy resin of 55 ± 43:35 ± 34:10 ± 9, paraffin and butyl stearate”; “(4) a kind of removal in physical instrument removal method, solution soaking dissolution method or furnace melting method is used to support slurry Material, wherein physical instrument removal method supports slurry for using the apparatuses such as clipper, cutter, grinding tool to remove；Solution soaking dissolution method depends on According to supporting grout material character, printing objects is positioned in the solution of solubilized support slurry soak to dissolve to remove to support and starches Material；Furnace melting method be according to support grout material character, printing objects is positioned in electric furnace, make support slurry fusing thus Remove and support slurry”).
The backing material selected in the present embodiment is mainly composed of PVA plastics, and PVA plastics have the characteristic being dissolved in water, Printing objects is positioned in water immersion and dissolves removal support slurry..”)
As to claims 2-5, CN106270512A teaches support formed within “housing” and “cover,” the support at a position different from housing (Figs. S1-S4).
As to claim 6, CN106270512A teaches sintering after deresin (“(5) metal paste is carried out defat and sintering, complete the making of labyrinth metal parts”).

Prior Art
The following prior art, among hundreds, teaches melting or solvating resin support materials in powder-based 3D printing: US 20170197365; US 20170217097; US 20170217105; US 20170240675.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743